983 So.2d 65 (2008)
STATE of Louisiana
v.
Marty SMITH.
No. 2008-KK-0515.
Supreme Court of Louisiana.
May 2, 2008.
PER CURIAM.
Granted. The decision of the court of appeal is reversed, the trial court's judgment denying defendant's motion to suppress is reinstated, and this case is remanded for further proceedings.
Even assuming, arguendo, that defendant's consent to search his home and vehicle did not encompass personal effects located elsewhere on or off his property, defendant surrendered any reasonable expectation of privacy in the contents of the closed and locked bag containing precursor materials for the clandestine production of methamphetamine by concealing the bag, wrapped inside a plastic garbage bag, in the woods on land belonging to someone else and accessed by an unfenced footpath at the back of his own property, apparently without the knowledge and consent of his neighbor. See United States v. Hamilton, 931 F.2d 1046, 1051 (5th Cir.1991); State v. Kimble, 375 So.2d 924, 927 (La. *66 1979); State v. Taylor, 30,531, pp. 2-7 (La.App. 2nd Cir.5/13/98), 714 So.2d 143, 146-48; State v. Campbell, 93-1959, pp. 5-7 (La.App. 4th Cir.5/26/94), 640 So.2d 622, 625-27.